Title: To John Adams from James Maxwell, 20 June 1798
From: Maxwell, James,Corkfield, Matthew
To: Adams, John



Sir.
20 June 1798

The subscribers in behalf and by the unanimous desire of the first Battallion of the sixty seventh Regiment of Virginia Militia formed out of a part of Berkeley County within that Commonwealth, beg leave to assure you that they entertain the highest sence of the Judicious measures persued by the Executive, respecting our relation with the different Nations of Europe, with whom an Intercourse at present subsists, and whilst they regret that the anomaly of the french Republick, manifested by the Insulting conduct heretofore exhibited towards the Amarican nation, holds out a prospect that harmony will not speedyly be restored, between that Republick and Amarica; do assure you that they are determined to encounter all the Calamities of War rather than prostrate their Independance, before that or any foreign power on Earth. And when with the deepest Regret we observe the unhappy difference of opinion too prevalent in our Country. with respect to the Nefarious Sea Robbing Republick. Be assured Sir, that in the first Battallion of the sixty seventh Regiment there is but one sentiment, and that is to support the present Government with our lives and fortunes.—
May the Supreme ruler of the Universe direct and prosper all your measures, and may you enjoy all the blessings of health & happiness, & again see your Country restored to peace and Unity is our sincere wish.—


Ja. Maxwell Majorand 15 others